Citation Nr: 0122217	
Decision Date: 09/07/01    Archive Date: 09/12/01

DOCKET NO.  94-39 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a back disorder.


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran had active duty for training from August to 
December 1977, and active service from November 1990 to April 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in San 
Juan, Puerto Rico (RO) which denied the veteran's claim of 
entitlement to service connection for a back disorder.

The veteran appealed the decision to the Board which remanded 
the case to the RO in August 1996 and November 2000 for 
further development.  The RO returned the case to the Board 
for further appellate review after continued denial of the 
veteran's claim.


REMAND

The veteran contends that the RO improperly denied his claim 
of entitlement to service connection for a back disorder 
which he incurred during service.  However, review of the 
record discloses that additional RO action is required prior 
to further Board review of the veteran's claim.

During the course of this appeal, a substantial change in VA 
law affecting this matter redefines VA's duty to assist and 
to notify a claimant of information and evidence necessary to 
substantiate a claim for benefits.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA).  The VCAA, and regulations promulgated 
pursuant thereto, also eliminate the concept of a well-
grounded claim and require VA to make a reasonable effort to 
assist a veteran to obtain evidence necessary to substantiate 
a claim, which may include obtaining medical or other records 
and a medical examination or opinion.  Id; 66 Fed. Reg. 
45,620 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The VCAA is 
applicable to all claims filed on or after the date of its 
enactment and to claims filed before the date of enactment 
but not finally adjudicated by that date.  VCAA at § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  REMAND 
of this case is required for compliance with VCAA notice and 
duty to assist provisions, to obtain all medical or other 
records which might be pertinent to the veteran's claim and 
for the additional reasons described herein.

Review of the claims file discloses no evidence that the RO 
properly notified the veteran of VA examinations scheduled on 
his behalf and crucial to a favorable decision on his claim.  
The RO initially denied the veteran's claim after he failed 
to appear for March 1992 VA examination to determine the 
nature and etiology of his claimed back disorder.  In June 
and August 1996 the veteran informed the RO that he had not 
received notification of the examination, and he requested 
that it be rescheduled.  The RO did not respond to the 
veteran's request.  In its August 1996 REMAND, the Board 
noted a lack of evidence that the RO had properly notified 
the veteran of the March 1992 examination, and directed the 
RO to reschedule the examination.  The veteran failed to 
report for an October 1996 examination but, as the Board 
noted in its November 2000 REMAND, there is no evidence that 
the veteran was notified of this examination, either.  
Accordingly, the Board again directed the RO to have the 
veteran's back examined.  The record does not show that the 
RO complied with the Board's November 2000 direction.

The Board regrets yet another delay in this long-pending 
matter.  However, given the circumstances, the Board is 
constrained to REMAND this case until there is RO compliance 
with Board direction.  See Stegall v. West, 11 Vet. App. 268, 
270-71 (1998).  In consideration of the foregoing, the Board 
has determined that further development of the case is 
necessary to provide the veteran due process of law and full 
consideration of this appeal.  Accordingly, this case is 
REMANDED for the following action:

1.  The RO shall make a reasonable effort 
to contact the veteran and to determine 
his current address.  The RO shall 
document its action in this regard in a 
memorandum to be associated with the 
claims file.

2.  The RO shall, with the veteran's 
assistance, attempt to locate, obtain and 
associate with the claims file medical 
records (not already associated with the 
record) of all private and VA 
examinations, treatments and therapy 
pertaining to the veteran's back.  The RO 
shall document its action in this regard 
in a memorandum to be associated with the 
claims file.

3.  The RO shall arrange for VA 
examination of the veteran by an 
appropriate physician to determine the 
nature and etiology of a back disorder, 
if any.  The examining physician shall 
review the claims file, conduct all 
indicated studies, report pertinent 
medical complaints, symptoms and clinical 
findings, and address the following 
matters providing a medical rationale for 
all conclusions and opinions:
	(a)  Does the veteran currently have 
a back disorder?
	(b)  If so, is it at least as likely 
as not that a current back disorder is 
causally related to a disorder noted in 
service, or is otherwise causally related 
to service.
The RO shall document fully all 
examination notification provided to the 
veteran and associate this documentation 
with the claims file.  The veteran is 
advised that failure to report for a 
scheduled examination may have 
consequences adverse to the claim.  
38 C.F.R. § 3.655 (2000); Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).

4.  The RO shall review the claims file 
and ensure full compliance with VCAA and 
regulatory notification and development 
procedures, especially those provided in 
sections 3 and 4 (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).

5.  The RO shall ensure full completion 
of the aforementioned development.

If RO readjudication continues to deny the veteran's claim, 
the RO should issue a Supplemental Statement of the Case and 
provide the veteran's representative with a reasonable time 
within which to respond.  The RO then should return the case 
to the Board for further review.  The purpose of this REMAND 
is to obtain additional development.  The Board intimates no 
opinion as to the merits of the case.  Although the veteran 
need not take further action until so notified by the RO, he 
may submit to the RO additional evidence and argument 
pertaining to this REMAND.  Kutscherousky v. West, 12 Vet. 
App. 369, 372-73 (1999).



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



